Citation Nr: 1713811	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  13-12 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a bilateral hip disorder.

2. Entitlement to service connection for a low back disorder, to include as secondary to a bilateral hip disorder. 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

S. Yuskaitis, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1979 to July 1983. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The Board notes that in the Veteran's April 2013 substantive appeal (via a VA Form 9) he requested a hearing before the Board at the local RO.  The Veteran failed to appear for the scheduled March 2015 hearing.  In June 2015, the Board remanded the case to afford the Veteran another opportunity for a hearing before the Board.  Subsequently, the Veteran failed to report for a scheduled April 2016 videoconference hearing.  The Veteran did not request the hearing to be rescheduled or provide good cause.  Thus, the hearing request is found to have been withdrawn.  See 38 C.F.R. § 20.704(d). 

In April 2016, the Board remanded these matters for additional development.  


FINDINGS OF FACT

1.  Chronic bilateral hip disabilities were not shown in active service or for many years thereafter, and the only medical opinion evidence to address the etiology of the diagnosed bilateral hip disabilities weighs against the claim. Arthritis was not manifest to a compensable degree within one year of separation from service. 

2.  A chronic low back disability was not shown in active service or for many years thereafter, and the only medical opinion evidence to address the etiology of the diagnosed low back disability weighs against the claim.  




CONCLUSIONS OF LAW

1. The criteria to establish service connection for a bilateral hip disability are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2. The criteria for service connection for low back disability, to include as secondary to a bilateral hip disorder, have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5107 (West 2014).  In the instant case, VA's duty to notify was satisfied by letters dated October 2010, March 2011, and March 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also satisfied its duty to assist the Veteran in the development of his claims.  This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the Veteran indicated that he received treatment from a private medical hospital from 1985 to 1996. The RO attempted to obtain these identified records in October 2013 and November 2013 letters to the hospital with the Veteran's authorization to release these records.  The hospital responded in October 2013 and November 2013 letters stating that all medical records are destroyed after ten years and, therefore, the requested records do not exist.  The Veteran was notified of such in an October 2013 letter and again in the April 2014 supplemental statement of the case.  No additional records or response from the Veteran was received.  The Veteran has not identified any additional outstanding records that have been requested or obtained.  The claims file contains the Veteran's service treatment records (STRs), private treatment records, and lay statements from the Veteran.  Therefore, the Board concludes that VA has made reasonable efforts to obtain all records relevant to the Veteran's claims.

The Veteran was also afforded VA compensation and pension examinations in January 2012 and August 2016.  The Board finds that the examination reports are adequate to decide the merits of the case because the examiner was provided with an accurate history, the Veteran's history and complaints were recorded, and the examination report set forth detailed examination findings to include a nexus opinion, with adequate bases for the opinion.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Neither the Veteran nor his representative has advanced any procedural arguments in relation to VA's duty to notify and assist.  See Scott, 789 F.3d 1375 (holding that "absent extraordinary circumstances...we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...").

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103, 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claims.

Factual Background

The Veteran contends that his current bilateral hip and low back disabilities are the result of a fall that occurred during training between 1979 and 1980.  

The Veteran's STRs show that in November 1980, the Veteran was treated for a sports related right quadriceps injury.  In December 1980, the Veteran was seen with complaints of pain in the upper thigh resulting from playing football.   He received physical therapy for status post contusion to the right quadriceps.  He had a temporary physical profile in December 1980 for 14 days due to pain in his thigh, probable torn right quadriceps.  In February 1981, physical therapy was requested to be restarted for the contusion of the right quadricep.  In October 1981, the Veteran reported that he received a back injection after his back went out that past Saturday.  In March 1983, the Veteran fell down that stairs and had swelling and pain on movement.  He had limited range of motion on the left side with pain due to trauma.  X-rays were negative.  He was assessed with soft tissue trauma.  In June 1983, the Veteran was treated for a left tibia bruise after getting hit with a baseball bat.

Post service treatment records shows that the Veteran was first diagnosed with bilateral hip avascular necrosis in 2010.  A March 2010 VA orthopedic surgery record reflects that the Veteran complained of pain in both hips laterally for one year with no trauma.  When better interrogated, he says he had slight and increasing pain since age 29.  The Veteran underwent total hip arthroplasty in his left hip in October 2010 and his right in December 2010.  

VA treatment records denote on and off back pain beginning in September 2010, the Veteran reported to have fallen from an 80 foot telephone pole and diagnosed with a nonspecific back injury.  The Veteran also reports that he fell in-service and diagnosed with a nonspecific back injury in post-service treatment records dated November 2010.  In December 2011, treatment records note recent lower back pain without radiation to the hips, especially with cold weather.  No recent injury was reported.  The Veteran stated he had a back injury in service. 

The January 2012 VA examination diagnosed the Veteran with status post bilateral total hip replacement and bilateral osteoarthritis.  At this time, the Veteran reported that his hip condition had its onset and history gradually over time due to running on hard surfaces and a fall off of an 80 foot telephone pole while in service.  

July and August 2012 VA treatment records reflect that the Veteran was a restraint passenger in the front seat of a motor vehicle accident.  The Veteran's hip pain on his left side was worse since the accident and he continued to have left hip pain since the motor vehicle accident.  

In his February 2013 Notice of Disagreement (NOD), the Veteran reported to have fallen 80 feet from a telephone pole while on active duty at Fort Gordon in Georgia. 

In 2014, x-ray imaging of the lumbar spine was normal. 

The Veteran attended a VA examination in August 2016, at which time the VA examiner diagnosed the Veteran's low back disability as residual lumbar strain with mild dextroscoliosis and reported that the Veteran was diagnosed with bilateral hip avascular necrosis in 2010.  The examiner opined that it was less likely than not that the Veteran's bilateral hip disability began during service or was medically related to service.  The VA examiner reviewed the Veteran's statements, STRs, post-service treatment records and January 2012 VA examination.  The VA examiner acknowledged that the STRs showed a contusion injury to the Veteran's quadriceps while playing football in-service in December 1980.  At the time of this injury, his STRs show no deformity or edema, note full range of motion and normal weight bearing, and placed the Veteran on limited duty and medication for 30 days with the instruction to return for swelling.  The examiner points to subsequent STRs notes in 1981 that do not note thigh or hip pain, showing the condition resolved.  The VA examiner reasoned that a sports contusion to a quadricep that heals is not a medically recognized cause or risk factor for avascular necrosis of the hips.  As a result, the VA examiner concluded that the preponderance of the evidenced shows that the injuries in-service resolved without residuals as the Veteran was able to work as a land surveyor, retail clerk, and machine operator without significant right or left hip impairment until 2010.  

The VA examiner in August 2016 also opined that it was less likely than not that the Veteran's low back disability was incurred in, caused by or the result of active duty military service.  The VA examiner further noted that the cause of the Veteran's low back disability is most likely due to natural age and genetic predisposition.  The VA examiner considered the Veteran's assertions, STRs, post-service treatment notes, and specialist examinations in her determination.  The examiner acknowledged the Veteran's contention that he fell from a telephone poll while hanging cable in-service in 1979, taken to the emergency room, and released the next day.  The Veteran also reported back pain off and on in-service and after separation.  The examiner notes that STRs shows back pain treated with an injection in 1981.  The examiner also notes that the Veteran reported at an orthopedic consult in 2010 the onset of back pain at about age 29. However, the examiner points to lumbar spine x-rays in 2014, which were normal, and a VA exam in 2009 that was silent for complaint of back pain.  The current back condition, diagnosed as residual lumbar strain with mild dextroscoliosis, did not appear on an x-ray until 2016 and is therefore less likely incurred in or caused by service. 

Finally, the August 2016 VA examiner concluded that the Veteran's low back condition was not caused or aggravated by the Veteran's bilateral hip disability.  The examiner noted that the Veteran reported after hip surgery that his back pain improved.  The examiner also stated that the Veteran's bilateral hip condition was not aggravated beyond its natural progression due to his back condition.

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That determination requires a finding of current disability that is related to an injury or disease in-service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection also may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in-service.  38 C.F.R. § 3.303(d). 

Service connection may be presumed for certain chronic diseases (e.g. arthritis) which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

For chronic diseases specifically listed at 38 C.F.R. 3.309(a), service connection may also be established by chronicity and continuity of symptomatology.  38 C.F.R. §§ 3.303(b), 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). The continuity of symptomatology theory of service connection, establishing service connection for chronic diseases manifesting during service and then again at a later date, is available only for chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker, 708 F.3d 1331. 

In addition, service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) ("The credibility and weight to be attached to these opinions [are] within the province of the adjudicators.").  So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Bilateral Hip

While the Veteran was seen in service in the late 1980s for injuries to his right quadriceps and his left tibia,  it wasn't until 2010 when the Veteran was first seen with complaints pertaining to his hips post-service, more than 25 years after discharge from service.  While not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).

Further, while seeking treatment for his hips in March 2010, the Veteran complained of pain in both of hips for one year, with no trauma.  When better interrogated, he said he had slight and increasing pain since the age of 29, which would have been in approximately 1988, more than 5 years after discharge from service.  The Board finds that the Veteran's statements made in the course of medical treatment to have great probative value because statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  The Board finds that these statements by the Veteran do not establish a credible continuity of symptomatology.

Significantly, the only medical opinion to address the medical relationship, if any, between the Veteran's diagnosed bilateral hip disability and service weighs against the claim.  The August 2016 VA examiner opined that the Veteran's diagnosed bilateral hip disability was less likely related to his military service.  This opinion constitutes probative evidence on the medical nexus question-as it was based on review of the Veteran's documented medical history and assertions, and a physical examination.  This opinion provided clear rationales based on an accurate discussion of the evidence of record.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000); Guerrieri, 4 Vet. App. at 470-71.  The basis for the negative opinion is consistent with the evidence of record and the Veteran's own statements as to the time of onset.  Significantly, this opinion reflects a clear and unequivocal conclusion regarding the relationship between the Veteran's bilateral hip disability and his active duty.  Neither the Veteran nor his representative has presented or identified any contrary medical opinion that would, in fact, support the claim for service connection for a bilateral hip disability.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

Furthermore, the Board finds that the Veteran is not entitled to service connection for a bilateral hip disorder on a presumptive basis because his disability initially manifested several years after his separation from service.  Service connection for arthritis will reputably be presumed if it is manifested to a compensable degree within one year following active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Here, by the Veteran's own statements, the earliest manifestation of his bilateral hip disability is five years after separation from service. 

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428 (2011), as to the specific issue being decided herein, an opinion as to the etiology and onset of the Veteran's bilateral hips disability and whether it is etiologically related to the Veteran's active service, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  That is, although the Board readily acknowledges that Veteran is competent to report hip symptoms, there is no indication that he is competent to etiologically link any such symptoms to his active service.  In addition, the Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran has received any special training or acquired any medical expertise in evaluating hip disorders. See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

Accordingly, as the preponderance of the evidence is against this claim for service connection for a bilateral hip disability, the benefit-of-the-doubt rule is not for application, and this claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.

Low Back

After review of the lay and medical evidence of record, the Board finds that the weight of evidence is against the Veteran's claim of entitled to service connection for a low back disability on a direct basis.  Additionally, as service connection for bilateral hip disability is denied in the decision above, there is no basis to consider the claim on a secondary basis.  As a result, the Board finds that the criteria for direct and secondary service connection have not been met.  

Initially, service treatment records noted that in October 1981 the Veteran received a back injection in 1981 after his back went out and that he fell down the stairs in March 1983 and had swelling and pain on movement affecting his left side with soft tissue trauma.  Thereafter, the Veteran asserts that he was first treated for back complaints in November 2010, more than 25 years after discharge from service.  While not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson, 230 F.3d 1330.

Moreover, the Board notes that the only medical opinion to address the probability of a medical relationship between the Veteran's low back disability and service weighs against the claim.  The August 2016 VA examiner opined that the Veteran's low back disability was less likely incurred in, caused by, or the result of active service to include injury or event in service from 1979 to 1983.  The examiner furthered that the current disability was most likely due to natural age and genetic predisposition.  This opinion reflects a clear and unequivocal conclusion regarding the relationship between the Veteran's low back disability and his active duty.  This opinion constitutes probative evidence on the medical nexus question - as it was based on review of the Veteran's documented medical history and assertions and a physical examination.  This opinion provided clear rationales based on an accurate discussion of the evidence of record.  Prejean, 13 Vet. App. at 448-49; Guerrieri, 4 Vet. App. at 470-71.  The basis for the negative opinion is consistent with the evidence of record and the Veteran's own statements as to onset.  Neither the Veteran nor his representative has presented or identified any contrary medical opinion that would, in fact, support the claim for service connection for a bilateral hip disability.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin, 1 Vet. App. 171; Willis, 1 Vet. App. 66.

The only other evidence of record supporting the Veteran's claim is his own lay statements.  Even if those statements could be read as claiming continuity of symptomatology since service, that history is substantially rebutted by the complete absence of complaints pertaining to the low back until 2010.  Further, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428 (2011), as to the specific issue being decided herein, an opinion as to the etiology and onset of the Veteran's low back disability and whether it is etiologically related to the Veteran's active service, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  That is, although the Board readily acknowledges that Veteran is competent to report low back symptoms, there is no indication that he is competent to etiologically link any such symptoms to his active service.  In addition, the Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran has received any special training or acquired any medical expertise in evaluating low back disorders. See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value

Accordingly, as the preponderance of the evidence is against this claim for service connection for a low back disability, the benefit-of-the-doubt rule is not for application, and this claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49. 

ORDER

Entitlement to service connection for a bilateral hip disorder is denied. 

Entitlement to service connection for a low back disability, to include as secondary to a bilateral hip disorder, is denied.



____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


